DETAILED ACTION
	This Office action is in response to the amendment filed on February 01 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding to claim 1, the prior art of record fails to disclose or suggest “a first protection circuit in a peripheral region separate from the core region, the first protection circuit including a first protection section, a second protection section, and a first fuse; a first pad configured to receive a first signal; and a second pad electrically connected to the first protection section, the second pad being electrically connected to the first fuse through a first connection line and a fusing diode in series, wherein: the first pad is electrically connected to the first protection section via the first fuse, and the first pad is electrically connected to the internal circuit via the second protection section” in combination with other claim limitations. Claims 2-6 and 8-9 depend directly or indirectly from claim 1, and are, therefore, also allowed at least for the same reasons set above.

Regarding to claim 10, the prior art of record fails to disclose or suggest “a first input/output pad on the circuit board and electrically connected to the first pad; and a probing pad on the circuit board and electrically connected to the second pad, wherein the first fuse is electrically insulated when a melting current equal to or greater than a predetermined current is input between the first input/output pad and the probing pad” in combination with other limitations of the claim. Claims 11-15 depend directly or indirectly from claim 10 and are, therefore, also allowed at least for the same reasons set above.

Regarding to claim 16, the prior art of record fails to disclose or suggest “a first diode, which has an anode electrically connected to the first node, and a cathode electrically connected to a first voltage line to which a first voltage is applied; a second diode, which has a cathode electrically connected to the first node, and an anode electrically connected to a second voltage line to which a second voltage different from the first voltage is applied; a third diode, which has an anode electrically connected to the third node, and a cathode electrically connected to the first voltage line; a fourth diode, which has a cathode electrically connected to the third node, and an anode electrically connected to the second voltage line; a fusing diode having an anode electrically connected to the first node; and a second pad electrically connected to a cathode of the fusing diode by a first connection line, wherein a width of the first connection line is greater than a width of the first fuse” in combination with other limitations of Claims 17-20 depend directly or indirectly from claim 16 and are, therefore, also allowed at least for the same reasons set above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEÓN DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/RAFAEL O DE LEON DOMENECH/Examiner, Art Unit 2838